Title: General Orders, 23 October 1776
From: Washington, George
To: 



Head Quarters, White Plains, Octobr 23rd 1776.
Denton.Chester.


The Guards of the Camp are to be mounted from the several divisions of the Army—their Numbers to be fixed, and their Posts assigned them, by the General Officers of that division—General Spencer’s division 

to furnish the Main Guard, Quarter Master General’s and Commissary General’s Guard, Bullock Guard and Provost Guard.
It has been observed with some Concern, that scouting parties go out without any advanced, or flanking parties, both which are absolutely necessary for their safety and success, and which they must have on all occasions.
The commanding Officers of regiments should, on all Marches, draw provisions for the Waggoners, who attend them, and give them all possible assistance—When their baggage is unloaded, they should have the Teams drawn up, set a Guard over them, and prevent any loss of the Horses, or abuse of the Drivers, and take care of them ’till they are ordered away.
Any officer, or soldier, who shall presume to meddle with any Horses, belonging to the public, or any other not his own property will be severely punished. And all officers of the army are requested to stop soldiers, who are riding about without Saddles, until they give an Account of themselves; and if they are found breaking Orders, to send the offender to the Guard, and the horse to the Quarter Master General, or to Head-Quarters.
